DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yutori et al. (US 4,533,401).
Regarding claim 1, Yutori teaches:
A spring steel wire rod [wire rod, spring steels; abstract; 5:29-50, and claim 1] omitting tempering [3:60-62], the spring steel wire rod comprising: 
C: 0.15-0.33% (means mass%, hereinafter the same) [0.2-0.4% C; 5:8-9]; 
Si: 1.0-3.5% [less than 2% Si; 5:51-57];
 Mn: 0.20-1.5% [0.5-2.5% Mn; 5:17-18]; 
at least one element selected from a group consisting of Ti: 0.035-0.10%, Nb: 0.005-0.05% and V: 0.05-0.25% [less than 0.1% Nb, less than 0.1% V, less than 0.3% Ti; 5:22-24];
Cr: 0.05-1.20% [less than 2% Cr; 5:53]; 
P: 0.030% or less [less than 0.2% P; 5:56]; 
S: 0.02% or less [no mention of S]; and 
iron and unavoidable impurities [the remainder being Fe and unavoidable impurities; claim 1], 

a grain size number of the spring steel wire rod is 7.5 or above [grain size of 8 or more; abstract]; 
the spring steel wire rod comprises no Mo [Mo is optional; 5:53-57], and 
a carbon equivalent Ceq of the spring steel wire rod expressed by formula (1) below is 0.55 or less:
Ceq = [C]+0.108 * [Si]-0.067 * [Mn]+0.024 * [Cr]-0.05 * [Ni]+0.074 * [V]…(1)
with each symbol in brackets representing the content (mass%) of the corresponding element [since the ranges of Yutori overlap those claimed Yutori intrinsically teaches alloys that meet the Ceq requirement].
Yutori and the claims differ in that Yutori does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Yutori overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claim 2, Yutori teaches:
[less than 8% Ni; 5:54-55] and Cu: 0.05-0.50% [less than 1% Cu; 5:55].
Regarding claim 3, Yutori teaches:
Ni: 0.15-2% [less than 8% Ni; 5:54-55].
Regarding claim 5, Yutori teaches:
B 0.005% or less [no mention of B].
Regarding claim 13, Yutori teaches:
wherein the Charpy absorbed energy at -500°C is 60.9-94.3 J/cm2.
Since the prior art article, i.e. the article based on the prior art reference above, is identical to the claimed article it is the examiner’s position that the prior art article is achieves any claimed result.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735